USCA11 Case: 20-13546    Date Filed: 06/30/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13546
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:13-cr-00108-JSM-AAS-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


ROBERT A. MCCHRISTIAN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 30, 2021)

Before NEWSOM, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13546           Date Filed: 06/30/2021       Page: 2 of 5



       Robert A. McChristian, proceeding pro se, appeals the district court’s denial

of his compassionate-release motion under 18 U.S.C. § 3582(c)(1)(A). He argues

that the district court abused its discretion by finding that he failed to establish that

his type II diabetes, the COVID-19 pandemic, or the alleged illegality of his

sentence were extraordinary and compelling reasons that warranted his release.

After careful review, we affirm.

                                                I

       In 2013, McChristian pleaded guilty to one count of carrying, using, and

brandishing firearms and discharging a firearm that is a destructive device during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)-

(iii). He was sentenced to 360 months’ imprisonment and 5 years’ supervised

release.

       In June 2020, McChristian, proceeding pro se, filed a motion for

compassionate release. He argued that he was at a high-risk of contracting

COVID-19 because of his type II diabetes and that this was an extraordinary and

compelling reason to reduce his sentence. The district court denied his motion, and

he now appeals. 1


1
 We review motions for compassionate release under § 3582(c)(1)(A) for abuse of discretion.
See United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses its
discretion if it applies an incorrect legal standard, follows improper procedures in making the
determination, or makes findings of fact that are clearly erroneous. United States v. Khan, 794
F.3d 1288, 1293 (11th Cir. 2015).

                                                2
           USCA11 Case: 20-13546           Date Filed: 06/30/2021       Page: 3 of 5



                                               II

       On appeal, McChristian argues that he requires daily treatment with insulin

and other medications to treat his type II diabetes and that the BOP has taken

insufficient measures to prevent the transmission of COVID-19. He also argues

that the district court improperly applied the old version of the compassionate-

release statute to deny his motion and that the district court improperly failed to

consider the legality of his sentence in denying his motion.

       The district court was permitted to reduce Harris’s sentence if it found,

among other things, that “extraordinary and compelling reasons warrant” it. 18

U.S.C. § 3582(c)(1)(A)(i). 2 U.S.S.G. § 1B1.13 contains the policy statement for

sentence modifications under 18 U.S.C. § 3582(c)(1)(A), requiring a district court

to find extraordinary and compelling reasons for a reduction and that the defendant

is not a danger to the community. The commentary to that policy statement lists

“extraordinary and compelling reasons” for granting a sentencing reduction,

including considerations related to medical conditions. U.S.S.G. § 1B1.13,

comment (n.1). This Court recently held that, notwithstanding the First Step Act’s

amendments to § 3582(c)(1)(A), U.S.S.G. § 1B1.13 remains applicable to



2
 In the district court, the government argued that McChristian failed to exhaust his
administrative remedies, and the district court agreed. But because this Court recently held that
§ 3582(c)(1)(A)’s exhaustion requirement is non-jurisdictional and because the government does
not raise exhaustion on appeal, we decline to address it. See Harris, 989 F.3d at 911.

                                                3
          USCA11 Case: 20-13546       Date Filed: 06/30/2021   Page: 4 of 5



§ 3582(c)(1)(A) motions, whether filed by the BOP or the prisoner. United States

v. Bryant, 996 F.3d 1243, 1247 (11th Cir. 2021).

      Here, the district court did not abuse its discretion in denying McChristian’s

motion for compassionate release. The record shows that the court denied his

motion after considering his medical condition and finding that, based on

McChristian’s own assertions, his diabetes was being treated with daily medication

in prison. The court further noted that McChristian had not alleged that his

condition substantially diminishes his ability to provide self-care or is one from

which he is not expected to recover. See U.S.S.G. § 1B1.13, comment.

(n.1(A)(ii)). Moreover, the district court correctly found that it was bound by the

policy statements in § 1B1.13 when it found that COVID-19 itself was not an

extraordinary and compelling reason to warrant a sentence reduction and declined

to consider McChristian’s argument regarding the illegality of his sentence. See

Bryant, 996 F.3d at 1252.

      Additionally, the district court expressly considered the § 3553(a) factors

before denying McChristian’s motion, further indicating that it didn’t abuse its

discretion in denying his motion. See United States v. Harris, 989 F.3d 908, 912

(11th Cir. 2021). The district court considered the nature and circumstances of the

offense and the length of time remaining on his sentence, and it was within its




                                          4
          USCA11 Case: 20-13546      Date Filed: 06/30/2021   Page: 5 of 5



discretion to give weight to those § 3553(a) factors. See United States v. Croteau,

819 F.3d 1293, 1309 (11th Cir. 2016).

      AFFIRMED.




                                         5